AO 245B (Rev 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page l of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                v.                                          {For Offenses Committed On or After November I, 1987)



                      Hugo Sanchez-Sanchez                                  Case Number: 3:18-mj-23329-KSC

                                                                            Michael Littman
                                                                            Defendant's Attorney


REGISTRATION NO. 73398298

THE DEFENDANT:
 [;;:;] pleaded guilty to count(s) I of Complaint
                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offeuse                                                           Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




 D Count( s)       ~~~~~~~~~~~~~~~~~~
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 [;;:;]   Assessment: $10 WAIVED
 [;;:;]   Fine: WAIVED
 [;;:;]   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the       defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, December 28, 2018

                            FILED
                           Dec 28 2018
                     CLERK, U.S. DISTRICT COURT                          HOORABLEKAREN s. CRAWFORD
                  SOUTHERN DISTRICT OF CALIFORNIA                        UNITED STATES MAGISTRATE JUDGE
                  BY         s1 ericas       DEPUTY




                                                                                                                 3: l 8-mj-23329-KSC
